Affirmed; Opinion Filed February 22, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01210-CV

 RODNEY SHARP AND/OR ALL OTHER OCCUPANTS OF 7501 ASHCREST DRIVE,
                   DALLAS, TEXAS 75249, Appellants
                                 V.
  WOODRIDGE INVESTMENTS, L.P., TEXAS AMERICAN HOME MORTGAGE,
  WELLS FARGO BANK, N.A. AS TRUSTEE FOR SECURITIZED ASSET BACKED
     RECEIVABLES LLC TRUST 2005-OPI, MORTGAGE PASS THROUGH
               CERTIFICATES, SERIES 2005-OPI, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-05996

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Stoddart
                                  Opinion by Justice Stoddart
       Appellants Rodney Sharp and/or all other occupants of 7501 Ashcrest Drive, Dallas, Texas

75249 (“Sharp”) appeal a summary judgment in favor of appellees Woodridge Investments, L.P.,

Texas American Home Mortgage, and Wells Fargo Bank, N.A. as Trustee for Securitized Asset

Backed Receivables LLC Trust 2005-OPI, Mortgage Pass Through Certificates, Series 2005-OPI.

In a single issue, Sharp argues the trial court erred by granting appellees’ traditional motion for

summary judgment. We affirm the trial court’s judgment.

       Sharp signed a deed of trust to secure a promissory note for a property located at 7501

Ashcrest Drive, Dallas, Texas 75249. H&R Block Mortgage Corporation, the original mortgagor,
transferred the deed of trust and note to Wells Fargo. After Sharp defaulted on the loan, Wells

Fargo foreclosed. Wells Fargo bought the property at the foreclosure sale and subsequently sold

it to Woodridge Investments. Sharp sued appellees for negligent misrepresentation, violation of

the Texas Theft Liability Act, fraud, breach of contract, suit to quiet title, declaratory judgment,

and injunctive relief. In his petition, Sharp “contends that the Note and Deed of Trust were not

validly assigned to Wells Fargo Bank, N.A. as Trustee of the Securitized Asset backed Receivables

LLC Trust 2005-OPI, Mortgage Pass Through Certificates, Series 2005-OPI, and that Wells Fargo

had no authority to foreclose.” Appellees filed a traditional and no-evidence motion for summary

judgment, which the trial court granted. This appeal followed.

       We review the grant of summary judgment de novo. First United Pentecostal Church v.

Parker, 514 S.W.3d 214, 219 (Tex. 2017). When, as here, a party moves for no-evidence summary

judgment, the court “must grant the motion unless the respondent produces summary judgment

evidence raising a genuine issue of material fact.” TEX. R. CIV. P. 166a(i). Thus, to defeat a no-

evidence motion for summary judgment, the nonmovant is required to produce more than a

scintilla of probative evidence raising a genuine issue of material fact on each challenged element

of its claim. See Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009); see also TEX. R.

CIV. P. 166a(i).

       Although appellees moved for traditional and no-evidence summary judgment on

appellants’ claims, the record shows that Sharp, who was represented by counsel, did not respond

to the motion. To defeat the no-evidence motion, Sharp needed to file a response and produce

summary judgment evidence raising a genuine issue of material fact. See Gish, 286 S.W.3d at

310; see also TEX. R. CIV. P. 166a(i) (“The court must grant the motion unless the respondent

produces summary judgment evidence raising a genuine issue of material fact.”). Because Sharp




                                                –2–
failed to file a response supported by summary judgment evidence, we conclude the trial court

correctly granted the no-evidence motion. See TEX. R. CIV. P. 166a(i).

       If, as here, the trial court’s order does not state the grounds on which it granted summary

judgment, we will affirm if any of the theories advanced by the summary judgment movant are

meritorious. Pain Control Inst., Inc. v. GEICO Gen. Ins. Co., 447 S.W.3d 893, 897 (Tex. App.—

Dallas 2014, no pet.). Because we affirm the trial court’s judgment on the ground that it properly

granted the no-evidence motion for summary judgment, we need not consider the merits of

appellees’ traditional motion for summary judgment. We overrule appellants’ sole issue and

affirm the trial court’s judgment.




                                                 /Craig Stoddart/
                                                 CRAIG STODDART
                                                 JUSTICE
161210F.P05




                                               –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 RODNEY SHARP, Appellant                             On Appeal from the 160th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-16-01210-CV          V.                      Trial Court Cause No. DC-15-05996.
                                                     Opinion delivered by Justice Stoddart.
 WOODRIDGE INVESTMENTS, L.P.,                        Justices Francis and Brown participating.
 TEXAS AMERICAN HOME
 MORTGAGE, WELLS FARGO BANK,
 N.A. AS TRUSTEE FOR SECURITIZED
 ASSET BACKED RECEIVABLES LLC
 TRUST 2005-OPI, MORTGAGE PASS
 THROUGH CERTIFICATES, SERIES
 2005-OPI, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees WOODRIDGE INVESTMENTS, L.P., TEXAS
AMERICAN HOME MORTGAGE, WELLS FARGO BANK, N.A. AS TRUSTEE FOR
SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST 2005-OPI, MORTGAGE
PASS THROUGH CERTIFICATES, SERIES 2005-OPI recover their costs of this appeal from
appellant RODNEY SHARP.


Judgment entered this 22nd day of February, 2018.




                                               –4–